    Case 3:19-cv-04753 Document 1-43 Filed 02/05/19 Page 1 of 3 PageID: 618




                       
                  EXHIBIT 
                     28 
                    
            Case 3:19-cv-04753 Document 1-43 Filed 02/05/19 Page 2 of 3 PageID: 619



Battles, Benjamin

From:                               Bowers, Todd (ATG)<TciddB@ATG.WA.GOV?-
Sent:                               Thursday, August 2, 2018 8:36 PM
To:                                 Aaron Goldstein; Abigail WoofJ_;Al Gilbert; Andy Saindon; Bart Delone; Beneski, Kristin
                                    (ATG);Battles, B.enjamin;Cynthia Hudson; Dana Viola; Eleanor Blume; Elizabeth Wilkins;
                                    Eric Hareri; EricTab~r; Henry Kantor; Jacob Campion; Jeff Dunli')p;Jennifer Thomson
                                    Qthomson@attorneygeneral.go_v); Jeremy Feigenbaum; Jerry Coyne; Jimmy Rock; Joanna
                                    Lydgate; Jon Miller;Jonathan Goldman; Jo.ries,Zach (ATG);Joseph Ru.bin;Diamond,"        ·
                                    Joshua; KelliEvans; Kim Berger; Kim Massicotte; Laura Stuber; Lauren Sulcove; Mark
                                    Beckington; Matt Grove; Maura Murphy Osborne; Michael Field; Nelson Richards; Robyn
                                    Bender; Rup~rt, Jeffrey (ATG);Sam Towell; Scott Kaplan; Sprung, Jeff (ATG);Sripriya
                                    Narasimhan; Steven Wu; Williams, Jennah (ATG);Yael Shavit
Subject:.                           FW: State of Washington, et al. v. U.S. Department of State, et al., No. 2:18-cv-1115
                                    0/'!.D.Wash.)


Apologies for those for whom this will be redundant; but resending as we've just added a number of states. Want to
make sure everyone is looped in. Thx.

From: Miller, Jonathan (AGO)<jonathan.miller@·state.ma.us>
Sent: Thursday, August 2, 2018 5:29 PM
To: stuart.j.robinson@usdoj.gov                                                                         .
Cc:Sprung, Jeff (ATG)<JeffS2@ATG.WA.GOV>;Bowers, Todd (ATG)<ToddB@ATG.WA.GOV>;Lydgate, Joanna (AGO)
<joanna.lydgate@state.ma.us>; Rupert, Jeffrey (ATG)<JeffreyR2@ATG.WA.GOV>;Beneski, Kristin (ATG)
<KristinBl@ATG.WA.GOV>;eric.sciskin@usdoj.gov
Subject: State of Washington, et al. v. U.S. Department of State, et al., No.-2:18-cv-1115 (W.D. Wash.)

Dear Stuart,

I am writing to follow up your correspondence with Washington's Assistant Attorney Gene.ral Jeff.Sprung dated August
2, 2018.                                   .

Follo~ing the issuance •Ofa T~mporary Restraining Order by the U.S. D·istrict Court on Tuesday, the technical data that
Defense Distributed had posted on its affiliated websites following its settlement with the Department of State were
removed. However, in connection with their re·moval from the Defense Distributed websites, these files have started to
appear on· numerous other websites that are easily accessible to the public.

Among the websites on which we have seen these files are: codeisfreespeech.com, fosscad.org, grabcad.com, and
free3d.com, and we believe that these items have been posted in a publicly accessible DropBox file, too. Without a .
doubt, there are other websites that are currently hosting these files, mr,!kingthem available to individuals who cannot
lawfully purchase or obtain a firearm in the United States.The D~partment of State has the authority, and we believe
the obligation, to take action to ensure that these data are removed from the internet immediately.

As you know, the distribution, transfer, or offering of access to these technical mat(;!ri.alsis restricted under Category I of
the United States Munitions List"{USML)ar:idthe International Traffic in Arms Regulations (ITAR).This includes all CAD
files or other technical instruction to manufacture three-dim~nsional (3D) firearms or gcin-related part.s (including
triggers, grips, barrels, receivers, magazines, or munitions) using commercially available 3D printers or computer-
numerically-controlled machi11es. Pursuant to Section 127.1 of ITAR,22 C.F.R.§ 127.1, it is unlawful to grant access to or
otherwise disseminate technical data to manufacture or modify any USMLCategory I defense articles without prior · .


                                                               1
             Case 3:19-cv-04753 Document 1-43 Filed 02/05/19 Page 3 of 3 PageID: 620


 authorization from the Directorate of Defense Trade Controls. The files previously posted by-Defense Distributed remain
_covl;!red by the USMLas a result of the District Court's Temporary Restraining Order. .

We ask that the Department of State take immediate steps to ensure compliance with the Arms Export Control Act and
ITAR.It is an l!rgent matter affecting the public safety of all Americans. By no later thari-2 p.m. PDTtomorrow (Friday};
please advise of what steps the Department of State has taken to address these concerns, Should you have any·
questions, please do not hesitate to contact me cir my colleagues.

Sincerely,
Jonathan B. :M:iller
Chief, Public Protection and Advocacy Bureau
Office of Massachusetts Attorney General ~aura Healey
One Ashburton Place            ·          ·
Boston, MA 02108 .
617-963-2073 (office)
617-571-5349 (cell)
Jonathan.Jvfiller@state.ma.us




                                                            2
